          Case 3:20-cr-00287-SI       Document 11       Filed 12/07/20   Page 1 of 1




                             UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

UNITED STATES OF AMERICA                            3:20-cr-00287-SI

                v.                                  ORDER DISMISSING INFORMATION
                                                    WITH PREJUDICE
JAMES HICKERSON,

                Defendant.


       This matter, having come before the Court on the government’s motion to dismiss the

information with prejudice, and the Court being fully advised;

       IT IS HEREBY ORDERED that the information against Defendant, James Hickerson, in

the above-captioned case, filed on July 29, 2020 be DISMISSED with prejudice.

                 7th 2020
Dated: December _____,


                                                     /s/ Michael H. Simon
                                                    ________________________________
                                                    HONORABLE MICHAEL H. SIMON
                                                    United States District Judge

Presented by:

BILLY J. WILLIAMS
United States Attorney


_/s/ Ashley R. Cadotte_______________
ASHLEY R. CADOTTE, OSB #122926
Assistant United States Attorney


Order Dismissing Information with Prejudice                                            Page 1
